Bakewell, J.,
delivered the opinion of the court on are-hearing.
The affidavits in support of the motion for a new trial in this ease set up various matters of recrimination, some of which, had they been pleaded, and had they been shown on the trial to have occurred after the last of the frequent con-donations, of which there was evidence, would have been a bar to plaintiff’s suit. They were not pleaded, and were not proved. Appellant alleges in her affidavit, as to these matters of recrimination, that her counsel was advised of them, *426but refused or neglected to plead them, and that she had competent witnesses as to these matters, and in rebuttal of testimony introduced by plaintiff to impeach her character, some of whom, though they were in attendance at the trial, her counsel refused to call, and some of whom ho neglected or refused to summon, though directed by her to do so, and advised as to what they would testify.
We were of the opinion that, if these allegations were true, they furnished no ground for any interference on our part with the action of the trial court in refusing a new trial.
A motion for rehearing was filed, and ¡u support of it, one of the counsel for the appellant here, who did not represent her in the trial court, filed a brief. We carefully considered this motion, and the brief that accompanied it; aud we ordered the case down for rehearing, on the single question whether, considering the character of the litigation, and that a divorce suit is not a mere controversy between private parties, but a proceeding in which the State may be said, in a certain way, to be a third party, a now trial ought to be granted, where it appears that by the misprision of counsel, defendant has lost her opportunity of setting up matter which, if pleaded and proved, ought to bar the divorce, and there is reasonable ground to believe that the decree would have been otherwise, and the divorce denied, but for the misprision of counsel.
This point had not been argued when the cause was sub mitted here'. Nor, though the rehearing has been granted on this ground alone, aud that was announced from the bench at the time, have we been aided in any way in our examination by learned counsel for the appellant. Neither of them appeared at the oral argument or by brief.
Although it was urged by counsel for appellant here that the recriminatory matter was omitted by design from her answer, and without fault of counsel, for the reason that defendant did not desire to file a cross-bill because she did not want a divorce, it is plain that there is nothing in that *427position. Recrimination is the defence that plaintiff has done what is ground for divorce. It bars the suit, whether defendant is guilty or not. It must be alleged and proved. Derby v. Derby, 6 C. E. Greene (N. J. Eq.), 60; Reid v. Reid, Ib. 331. But, of course, it may be set up merely as a bar, and need not be set up in a cross-petition with a prayer for divorce on defendant’s side. If she is an injured party, she is not to be divorced against her will, merely because, as a bar to her husband’s application, she sets up matter which, if she were innocent, would, if she chose so to use and plead it, entitle her to a divorce. “ If the matter of defence appears, either by plaintiff ’s own admissions upon the recoi’d, or by the testimony of his witnesses, the court, of its own motion, will take the objection at the hearing,” says Mr. Bishop. Mar. & Div. 2, sect. 338. But, although, where such matter, or the fact of condonation, though not pleaded, appears, it is fatal to plaintiff’s claim, it would seem tobe contrary to all principle to hold that affirmative matter injurious to the character of plaintiff, of a recriminatory nature, could be introduced on a trial to which plaintiff was a party, without any notice to him, or any opportunity to rebut; and though the court will exercise a constant watchfulness in the interest of the commonwealth to prevent the granting of a divorce through the connivance or collusion of the parties, yet it is plain that the ordinary rules of pleading and procedure are not to be disregarded; and, indeed, our statute is express that, “like proceedings shall be had in such causes as are had in other civil suits.”
The sum of the matter seems to be well stated by the learned author before quoted : “ The public, which in the last chapter we saw to be a third party in these suits, does not ordinarily appear by counsel, and, when without counsel, does not plead. As against this party, when only thus represented by what is called the conscience of the court, the plaintiff is equally entitled to his decree on his case *428being duly and fully proved.” (Unless, of course, and this, the writer has just said, the defendant sets up and proves either connivance, or collusion, or condonation, or recrimination, or the right is lost by lapse of time.) “ But this party, unlike the others, never loses a right by laches ; and so, whenever a defence comes out in the evidence, whether alleged or not, it is fatal to the proceeding. A maxim in these suits, therefore, is, that a cause is never concluded as against the judge; and the court may, and to satisfy its conscience,.sometimes does, of its own motion, go into the investigation of facts not contested by pleadings.”
But, though the cause may not be concluded against the trial judge by the pleadings and evidence, it must necessarily be concluded against the appellate judge, where he is unable to see that the trial court has erred on the trial or abused its discretion in refusing to grant a new trial. The trial court in a divorce proceeding, might, undoubtedly, on the principle that it represents the third party to the suit, grant a new trial in a divorce proceeding in cases where, were it a' mere action between the parties, it might seem oppressive to do so. But we can not see that the court ought to have done so on the affidavits filed in this case. The defendant appears, from her testimony, to be unguarded in her statements made under oath, and the affidavit of defendant in support of her motion is not worded with the caution which should characterize a statement to a court of justice which is to be attested by the dreadful sanction of .an appeal to the great Judge of the living and the dead, as to the substantial accuracy of what is written down. The trial judge could form a much better opinion than we can do as to the probability of these allegations that the defendant’s case was prejudiced by the not pleading these matters of recrimination, and not introducing the witnesses of whom she speaks. The attorney who represented her upon the trial keeps silence as to these matters, and does not file any affidavit in corroboration of these extraor*429dinary statements; nor has he the character of an undiligent and incompetent or unconscientious practitioner. Nor are we referred to any case in which a divorce obtained in the trial court has been set aside and a new trial granted on the ground that the counsel for defendant was incompetent and mismanaged her case.
We think that the doctrine that the State is interested and a party to every proceeding for divorce, is not to be interpreted to mean that the appellate courts, upon a surmise that perhaps defendant has a defence, which, if properly pleaded and proved, might have barred the action, are warranted in setting aside a decree of divorce, where the trial court has refused to interfere.
We think that the judgment of the circuit court should be affirmed. It is so ordered.
Judge Lewis concurs. Judge Thompson dissents.